Filed 3/3/14 P. v. Meighan CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B245647
                                                                          (Super. Ct. No. MA055049)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

DEANDRE D. MEIGHAN,

     Defendant and Appellant.



                   Deandre D. Meighan appeals from the judgment after a jury convicted him
                                                                                                      1
of assault with a deadly weapon (ADW). (Pen. Code, § 245, subd. (a)(1).) Appellant
was sentenced to fours year state prison and claims the trial court committed discovery,
evidentiary, and sentencing errors. We strike the $400 domestic violence fine (§
1203.097) and affirm the judgment as modified.
                                         Facts and Procedural History
                   On January 5, 2012, appellant visited his estranged wife, Latassha White, at
her work place to borrow $20. White was seven months pregnant with appellant's third
child and angry that he was seeing another woman, Ashley Arredondo. A few months
earlier, White saw a computer video of appellant and Arredondo having sex.



1
    All statutory references are to the Penal Code unless otherwise stated.
                 White gave appellant the money, saw Arredondo seated in appellant's gold
Monte Carlo, and asked for the money back. Arredono was incensed, banged her fists on
White's car hood, and yelled "Bitch I'm going to fucking kill you." White broke down
crying, feared for her safety, and tried to escape on the Antelope Freeway (14 Freeway).
                 Off-duty Deputy Sheriff Michael Rose, saw the gold Monte Carlo speed by
at a high rate of speed (70 to 80 miles per hour) and sideswipe the Ford Taurus driven by
White. The Monte Carlo sideswiped the Tauras a second time on the off ramp. Due to
the speed of the vehicles, Rose feared the Tauras would flip over the freeway
embankment
                 After White exited the freeway, appellant "spun donuts" around the Taurus.
White tried to flag down help and drove southbound on 15th Street with appellant in
pursuit, traveling 90 miles per hour. Another motorist called 911 and a sheriff's
department motorcycle deputy pulled White over. The gold Monte Carlo fled the scene.
                 White was transported to the hospital and gave a statement to the police.
Deputy Rose reported that a black male was driving the Monte Carlo but was not asked to
identify the driver.
                 White recanted at trial and said that she "accidentally rear-ended" the
Monte Carlo as they were "merging off the freeway." Photographs were received into
evidence showing no damage to the rear end of the Monte Carlo and no front end damage
to the Taurus.
                 Appellant defended on the theory that White was jealous, chased him and
Arredondo, and rear-ended the Monte Carlo multiple times. Ashley Arredondo was
shown a picture of the Monte Carlo and said it was "a miracle" that the car sustained no
rear end damage.
                                        Pitchess Motion
                 Appellant complains that the trial court abused its discretion when it denied
his Pitchess discovery motion (Pitchess v. Superior Court (1974) 11 Cal.3d 531) without
conducting an in camera hearing. (Evid. Code, § 1043 et seq.) Before trial, appellant
sought discovery of Deputy Rose's personnel records. The motion was a boilerplate


                                                2
                                              2
request for all reports of police misconduct. The supporting declaration stated that
appellant "contests the veracity of Deputy Rose's statement. Defense denies that
Meighan side swiped or tried to run the Taurus off the road. The Tauras driven by White
hit [appellant's] vehicle and was following him. The requested discovery would be used
to impeach Deputy Rose[] at trial with similar acts of providing false accounts or
fabricating charges."
              Denying the motion, the trial court found "no good cause to go in
charmbers with regard to Deputy Rose's personnel file . . . ." We review for abuse of
discretion. (People v. Hughes (2002) 27 Cal.4th 287, 330.) It is settled that police
personnel records are not discoverable unless the Pitches motion "describe[s] a factual
scenario that would support a defense claim of officer misconduct. [Citation.]" (Garcia
v. Superior Court (2007) 42 Cal.4th 63, 71.)
              Here the moving papers disputed Deputy Rose's account of the events. But,
the motion had nothing to do with misconduct by an arresting officer. Deputy Rose did
not know appellant's identity and was not present when appellant was arrested at home.
He was no more than a witness reporting a freeway hit and run. There was no good cause
for discovery of his personnel files. (Levinson, Cal. Criminal Procedure (Rutter 2013) §
16:29, p. 16-26; Cont.Ed.Bar, Cal. Evidence Benchbook (4th ed. 2013) § 44.20, p. 1020.)
Evidence Code section 1047 provides: "Records of peace officers . . . who either were not
present during the arrest or had no contact with the party seeking disclosure from the time
of the arrest until the time of booking, or who were not present at the time the conduct is
alleged to have occurred within a jail facility, shall not be subject to disclosure." Nor can


2
  The motion sought the discovery of: "All complaints from any and all sources relating
to acts [in] violation of constitutional rights, fabrication of charges, fabrication of
evidence, fabrication of reasonable suspicion and/or probable cause, illegal
search/seizure; false arrest, perjury, dishonesty, writing of false police reports, writing of
false police reports to cover up the use of excessive force, planting of evidence, false or
misleading internal reports including but not limited to false overtime or medical reports,
and any other evidence amounting to moral turpitude . . . ."


                                                  3
a defendant seek discovery of police personnel files based on the bald hypothesis that
police officers lie. (People v. Thompson (2006) 141 Cal.App.4th 1312, 1318.)
              The trial court reasonably concluded that no prima facie showing was made
for an in camera review of the personnel records. "[Evidence Code] section 1047
constitutes a specific exemption from general discovery provisions of sections 1043 and
1045. . . . [T]he section prohibits from discovery under sections 1043 and 1045,
personnel records for peace officers who were not present during the arrest or who had no
contact with the party seeking disclosure between the arrest and the booking." (Alt v.
Superior (1999) 74 Cal.App.4th 950, 952.) If the rule were otherwise, it would
"effectively abrogate the good cause requirement . . . permitting fishing expeditions into
the . . . officers' personnel file in virtually every criminal case." (California Highway
Patrol v. Superior Court (2000) 84 Cal.App.4th 1010, 1024.)
                                     White's Pregnancy
              Appellant claims that the trial court erred in receiving evidence that White
was seven months pregnant. The evidence was relevant to show the likelihood of great
bodily injury. Appellant was charged with ADW by means of force likely to produce
great bodily injury. The jury was instructed: "Great bodily injury means significant or
substantial physical injury. It is an injury that is greater than minor or moderate harm."
(CALCRIM 875.)
              A defendant who commits an ADW takes the victim as he finds him or her.
The assault of a professional football player is less likely to result in great bodily injury
than an assault of a woman who is seven months pregnant. Had the victim been a frail
elderly woman or a victim with a pre-existing medical condition, evidence of the victim's
physical or medical condition would be relevant to show that the force used was likely to
cause great bodily injury. So too here. The trial court did not err in ruling that the
probative value of the evidence outweighed the potential for prejudice. (Evid. Code, §
352.) The ruling will not be disturbed absent a showing the trial court exercised its
discretion in an arbitrary, capricious, and patently absurd manner that resulted in a
manifest miscarriage of justice. (People v. Hovarter (2008) 44 Cal.4th 983, 1004.)


                                               4
              Appellant asserts that the pregnancy evidence violated his due process
rights but waived the issue by not objecting on that ground at trial. (See e.g., United
States v. Olano (1993) 507 U.S. 725, 731-732 [123 L.Ed.2d 508, 517-518]; People v.
Partida (2005) 37 Cal.4th 428, 434-435.) Waiver aside, the application of ordinary rules
of evidence under state law does not violate a federal constitutional right to present a
defense or right to a fair trial. (People v. Dement (2011) 53 Cal.4th 1, 52; People v.
Fudge (1994) 7 Cal.4th 1075, 1102-1103.)
                                  Domestic Violence Fine
              Appellant argues, and the Attorney General, agrees that the trial court erred
in imposing a $400 domestic violence fine. (§ 1203.097.) Section 1203.097 applies
where the defendant is granted probation for a crime of domestic violence. Appellant
was denied probation and sentenced to four years state prison.
                                        Conclusion
              Appellant finally contends that the cumulative effect of the alleged errors
denied him a fair trial. Finding no error or resulting prejudice. we reject the claim of
cumulative error. (People v. Tully (2012) 54 Cal.4th 952, 1061.) The $400 domestic
violence fine is stricken. The judgment, as modified, is affirmed,
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                              5
                              Daviann L. Mitchell, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             Linda L. Gordon, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Steven D.
Matthews, Supervising Deputy Attorney General, Herbert S. Tetef and David F.
Glassman, Deputy Attorneys General, for Plaintiff and Respondent.




                                          6